DETAILED ACTION
Statement of Reasons for Allowance	
Claims 21-40 (renumbered as 1-20, for issue) are allowed. 
Independent claims 21, 29 and 40 respectively recites the limitations: 
receiving at least one digital image corresponding to a target specimen associated with a pathology category, wherein the digital image is an image of human or animal tissue and/or an image algorithmically generated to replicate human or animal tissue;
determining a quality control (QC) machine learning model configured to predict a quality designation, associated with the digital image, based on a presence or lack of one or more artifacts;
providing the digital image as an input to the QC machine learning model:
receiving the quality designation for the digital image as an output from the QC machine learning model;
determining a quality assurance (QA) machine learning model configured to predict a disease designation based on one or more biomarkers, wherein the QA machine learning model is different than the QC machine learning model;
determining, based on the output from the QC machine learning model, whether the quality designation is within a predetermined threshold of quality;
upon determining, by the QC machine learning model, that the digital image has the quality designation within the predetermined threshold of quality, providing the digital image to the QA machine learning model;
	receiving the disease designation for the digital image as an output from the QA machine learning model.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667